CUNNINGHAM, J.,
Concurring Specially.—I concur in reversing the judgment in this cause. My reasons therefor I wish to state briefly.
Section 1 of chapter 42 of the regular first session of the first state legislature, approved May 16, 1912, is attacked as in violation of the constitution. Said section 1 has for its purpose the amendment of paragraph 948, Revised Statutes of Arizona of 1901, and reads as follows:
“948. (Sec. 21.) On the first Monday in September, 1912, the board of supervisors of the several counties of the state shall redistrict their counties into justice precincts; such redistricting of counties shall take effect and bé in force on the first day of January, 1913, and all justice precincts, now in existence, are hereby declared abolished on and after the first day of January, 1913; and the terms of justices of the peace and constables, now in office, are hereby terminated on the first day of January, 1913.”
Paragraph 948, which the above purports to amend, reads as. follows:
*437“948. (Sec. 21.) It shall be the duty of the board of supervisors, when not already done, to divide their counties into justice precincts and. name the same.”
Section 1 of chapter 42 recognizes that the counties are divided into precincts, and commands the boards of supervisors to redistrict their counties. This must be done by the hoards on the first Monday in September, 1912, and the order -so redistricting shall take effect on January 1, 1913. That far the language of the statute is clear, and the duty to be performed is unambiguous. The dates upon which the order of redistricting shall be made, and the date upon which the mew districts shall become effective, are fixed and definite. Neither the order can be made nor become operative upon any other dates. All other dates not mentioned are excluded. 36 Cyc. 1122.
The section specifically abolishes all justices’ precincts in existence at the date of the act, to take effect on the first day of January, 1913; and the terms of the precinct officers in office at the date of the passage of the law are declared abolished, to take effect on the first day of January, 1913.
We have held, in State v. Osborne, 125 Pac. 884, that the precinct officers were elected to hold their offices until their successors are elected and qualify, and that such successors cannot be elected until the first election held under and fixed iby the constitution, viz., Tuesday after the first Monday in November, 1914, which holding we reaffirm.
The effort of the legislature, then, in the light of the Osborne case, supra, to abolish the precincts and to shorten the terms of precinct officers creates an ambiguity in section 1. A necessity therefore arises for a construction of the section.
“By the construction of a statute is meant the process of ascertaining its true meaning and application. For this purpose resort must be had not only to the language and arrangement of the statute, but also to the intention of the legislature, the object to be secured, and to such extrinsic matters as the circumstances attending its passage, the sense in which it was understood by contemporaries, and its relation -to other laws.” 36 Cyc. 1102.
It is the duty of the court to endeavor to carry out the intention and policy of the legislature. Best v. Gholson, 89 Ill. 465.
*438The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the legislature (36 Cyc. 1106, and eases cited in note 29) and the object intended to be accomplished by it. 36 Cyc. 1110.
In applying these rules to section 1 of chapter 42, supra, the clear intention of the legislature in passing the act was to provide new justice precincts in September that could be filled by an election held for such officers before -the succeeding 1st of January. This is more evident in view of the subsequent enactment of same legislature, passed at a subsequent session, calling and providing for an election for state, county, and precinct officers to be held on the first Tuesday after the first Monday in November, 1912. Chapter 24 of the special session, approved June 14, 1912. Had an election been legal if held in November, 1912, then the precinct officers holding office at the date of admission, and at the date chapter 42 was enacted, could have no complaint that their constitutional rights to hold office until their successors should have been elected and qualified have been violated. The process of redistricting the several counties would in no manner affect their rights nor territorial jurisdiction. In view of the subsequent enactment of chapter 24, sxipra, it is clear that the construction placed upon section 6 of- article 22 of the constitution by the legislature was the correct construction, viz., that the precinct officers in office at the date the state was admitted into the Union were entitled to hold their offices until their successors were elected at an election legally held under the constitution and qualified under the laws. It is clear that the legislature had no intention, when chapter 42, supra, was enacted, to shorten the terms of such officers, nor provide for the appointment of their successors. It is equally clear that the legislature had no intention of redistricting any county, so that any precinct officer would be removed thereby from his office before his term expired. The difficulty arises from the fact that no election could legally be held in November, 1912; and to give effect to chapter 42, supra, would be holding that the legislature had intentionally created vacancies in the precincts, to be filled by appointment, which is the reverse of the clear intention of the statute. We would be legislating into this section of chapter 42 words to this effect: “Justices of the peace and constables shall be appointed by *439the boards of supervisors of the several counties to fill such offices in the several precincts created and effective on the first day of January, 1913.”
Section 9 of article 6 of the constitution commands the legislature to provide the number of justices of the peace “to be elected in incorporated cities and towns and in precincts, ...” which is done by section 2, chapter 42, supra, The legislature has no power to provide the number of such officers to be appointed for each precinct. If the terms of precinct officers are made to commence on January 1, 1913, the next election could not be held for the election of their successors until November, 1914; thus a full term of two years is provided for to be filled, not by an election, but by an appointment. Such procedure would clearly be antagonistic to the policy of our laws and the evident intention of the legislature.
However, section 1 of chapter 42 is silent on the subject of the manner in which the precinct officers are to become entitled to qualify to fill the offices of the new precincts, whether by election or appointment; and as the constitution requires them to be elected to fill, the precinct offices, when the legislature has prescribed the number for the precincts, we are not authorized to presume the legislature intended to violate the constitutional provisions and provide such a plan that would require their appointment, and not their election.
Section 1 of chapter 42 cannot hereafter become effective, as we have seen, because the time limit placed upon it by the legislature has expired, and we cannot 'fix another date by construction for evident reasons. It could not become effective upon the dates fixed, because by so doing the clear intention of the legislature would be thereby violated, and the clear terms of the constitution, as applied in the Osborne ease, supra, would be nullified.
The judgment should be reversed and the cause remanded, with instructions to sustain the demurrer.
NOTE.—As to the nature and incidents of public office, see note in 63 Am. St. Rep. 181.
As to persons exercising official functions after expiration of term, see note in 140 Am. St. Rep. 178.